DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “D” and “o” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davriu et al. (US 5,127,456) (of record).

Regarding claim 1, Davriu discloses a manufacturing method of a bead core (Fig. 4: 30) comprising: an annular body forming step of winding a strip member formed by coating one or more bead wires (Fig. 4: 33) with nylon 6 (i.e. a coating resin) (Fig. 4: 35) to form an annular body (Fig. 4: 32) (Col. 3 lines 60-63; Col. 4 lines 2-9, 26, 29-33, 37-38), and a resin coating step of coating the annular body (Fig. 4: 32) formed in the annular body forming step with nylon 6 (i.e. a resin) (Fig 4: 31) (Col. 4 lines 7-9, 43-46).
The examiner notes that “a strip member” is very broad and does not require any further steps or structure/dimensions to forming the member, but instead merely requires a long narrow piece of a material, which is disclosed by Davriu. 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davriu et al. (US 5,127,456) (of record) as applied to claim 1 above, and further in view of Kouno et al. (US 2015/0059955) (of record).

Regarding claim 2, Davriu further discloses that the resin coating step includes an injection step of disposing the annular body formed in the annular body forming step in a cavity of a bead core forming injection mold (Col. 4 lines 43-46; Col. 2 lines 60-68 & Col. 3 lines 48-51: the invention is not limited in the types of assemblies and the same methods for forming the bead assembly can be applied to other types of assemblies of reinforcement wires, thus the embodiment in Figs. 1-2 wherein a sheath 13 is formed around the bead assembly 12 like the sheath 31 in the embodiment of Fig. 4 and the sheath 13 is made of a thermoplastic (i.e. resin) material 17 by injection molding the material around the assembly which had previously been arranged in an injection mold can also be applied to manufacturing the embodiment of Fig. 4), and injecting an injection resin to the cavity.
However, Davriu does not expressly recite that the injection resin is molten.


Regarding claim 3, Davriu further discloses that in the injection step, the resin (Figs. 1-2: 13; Fig. 4: 31) is formed entirely around an entire circumference of the annular body (Figs. 1-2: 12; Fig. 4: 32) and the resin is injection molded around said annular body which has been previously arranged in an injection mold (Col. 2 lines 65-68). Accordingly, the entire annular body must also be disposed to be located in the cavity of the injection mold such that the injection resin is injected to an entire circumference of the annular body so as to obtain this structure by this method. 

Regarding claims 6-7, Davriu further discloses that the resin is the same resin as the coating resin (Col. 4 lines 6-9, 26, 43-46).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749